

116 S2381 ES: Traveling Parents Screening Consistency Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 2381IN THE SENATE OF THE UNITED STATESAN ACTTo require review by the Government Accountability Office of screening protocols of the Transportation Security Administration relating to breast milk and formula, and for other purposes.1.Short titleThis Act may be cited as the Traveling Parents Screening Consistency Act of 2019.2.Comptroller General review of implementation by Transportation Security Administration of screening protocols relating to breast milk and formula(a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of—(1)the implementation by the Transportation Security Administration (in this section referred to as TSA) of the Bottles and Breastfeeding Equipment Screening Act (Public Law 114–293; 49 U.S.C. 44901 note); and(2)the effectiveness of TSA in ensuring the clarity of screening protocols relating to, and the consistency of screening of, breast milk and other liquids for the consumption of infants, including formula, purified deionized water, and juice.(b)ElementsThe review required by subsection (a) shall include—(1)an assessment of—(A)whether TSA effectively manages the consistency of the application of protocols to the screening of breast milk and other liquids described in subsection (a)(2);(B)the need for TSA to update and revise procedures for screening breast milk and other liquids described in subsection (a)(2);(C)whether TSA effectively tracks passenger complaints related to such screening to monitor trends and identify inconsistencies;(D)the practices of TSA with respect to communications and information sharing with passengers, air carriers, and airports relating to protocols for such screening; and(E)the policies of TSA regarding the screening of passengers with nursing products, including the extent to which such passengers are more likely to receive secondary screening; and(2)make recommendations for improving the practices of TSA relating to such screening.Passed the Senate July 29, 2020.Secretary